


Exhibit 10.10


2007 STOCK INCENTIVE PLAN
FOR KEY EMPLOYEES OF
FIRST DATA CORPORATION AND ITS AFFILIATES
 
1.                                      Purpose of Plan
 
The 2007 Stock Incentive Plan for Key Employees of First Data Corporation and
its Affiliates (the “Plan”) is designed:
 
(a)         to promote the long term financial interests and growth of New Omaha
Holdings Corporation (the “Company”) and its Subsidiaries by attracting and
retaining management and other personnel and key service providers with the
training, experience and ability to enable them to make a substantial
contribution to the success of the Company’s business;
 
(b)         to motivate management personnel by means of growth-related
incentives to achieve long range goals; and
 
(c)          to further the alignment of interests of participants with those of
the stockholders of the Company through opportunities for increased stock, or
stock-based ownership in the Company.
 
2.             Definitions
 
As used in the Plan, the following words shall have the following meanings:
 
(a)         “Affiliate” means with respect to any Person, any entity directly or
indirectly controlling, controlled by or under common control with such Person.
 
(b)         “Board” means the Board of Directors of the Company.
 
(c)          “Change in Control” means, in one or a series of transactions,
(i) the sale of all or substantially all of the assets of New Omaha Holdings,
L.P. or the Company or First Data Corporation to any Person (or group of Persons
acting in concert), other than to (x) investment funds affiliated with Kohlberg
Kravis Roberts & Co. L.P. (together, the “Sponsor”), any other investor in
respect of whom the Sponsor has the power to direct such investor’s vote with
respect to the Company’s Common Stock or other equity securities (each an
“Investor” and together with the Sponsor, the “Sponsor Group”) or their
respective Affiliates or (y) any employee benefit plan (or trust forming a part
thereof) maintained by the Company, the Sponsor Group or their respective
Affiliates or other Person of which a majority of its voting power or other
equity securities is owned, directly or indirectly, by the Company, the Sponsor
Group or their respective Affiliates; or (ii) a merger, recapitalization or
other sale by the Sponsor or its Affiliates (other than through a Public
Offering) of Common Stock or other voting securities of the Company that results
in more than 50% of the Common Stock or other voting securities of the Company
(or any resulting company after a merger) owned, directly or indirectly, by the
Sponsor following the Closing Date, no longer being so owned by the Sponsor;
and, (iii) in any event of clause (i) or (ii) above, such transaction results in
any Person (or group of Persons acting in concert) having the ability to elect
more members of the Board than the Sponsor Group;  provided, however, that
following an event described in clause (i), a liquidation of, or the declaration
of an extraordinary dividend by, the Company or First Data Corporation (or any
successor entities) shall also constitute a Change in Control.
 
(d)         “Code” means the United States Internal Revenue Code of 1986, as
amended.
 
(e)          “Committee” means the Compensation Committee of the Board (or, if
no such committee is appointed, the Board).
 
(f)           “Common Stock” or “Share” means the common stock, par value $0.01
per share, of the Company, which may be authorized but unissued, or issued and
reacquired.
 
(g)          “Employee” means a person, including an officer, in the regular
employment of the Company or any other Service Recipient who, in the opinion of
the Committee, is, or is expected to have involvement in the




--------------------------------------------------------------------------------




management, growth or protection of some part or all of the business of the
Company or any other Service Recipient.
 
(h)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
(i)             “Fair Market Value” shall have the meaning ascribed to it in the
Management Stockholder’s Agreement.
  
(j)            “Grant” means an award made to a Participant pursuant to the Plan
and described in Section 5, including, without limitation, an award of a Stock
Option, Stock Appreciation Right, Other Stock-Based Award or Dividend Equivalent
Right (as such terms are defined in Section 5), or any combination of the
foregoing.
 
(k)         “Grant Agreement” means an agreement between the Company and a
Participant that sets forth the terms, conditions and limitations applicable to
a Grant.
 
(l)             “Group” means “group,” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.
 
(m)     “Investor” means the KKR 2006 Fund L.P. and its affiliated investment
funds and certain other co-investors.
 
(n)         “Management Stockholder’s Agreement” shall mean that certain
Management Stockholder’s Agreement between the applicable Participant and the
Company.
 
(o)         “Participant” means an Employee, non-employee member of the Board,
consultant or other person having a service relationship with the Company or any
other Service Recipient, to whom one or more Grants have been made and remain
outstanding.
 
(p)         “Person” means “person,” as such term is used for purposes of
Section 13(d) or 14(d) of the Exchange Act.
 
(q)         “Public Offering” means any registered public offering of the Common
Stock on the New York Stock Exchange or the Nasdaq National Market or other
nationally recognized stock exchange or listing system.
 
(r)            “Sale Participation Agreement” shall mean that certain Sale
Participation Agreement between the applicable Participant and New Omaha
Holdings, L.P.
 
(s)           “Service Recipient” shall mean, the Company, any Subsidiary of the
Company, or any Affiliate of the Company that satisfies the definition of
“service recipient” within the meaning of Treasury Regulation
Section 1.409A-1(g) (or any successor regulation), with respect to which the
person is a “service provider” (within the meaning of Treasury Regulation
Section 1.409A-1(f) (or any successor regulation).
 
(t)            “Subsidiary” means any corporation or other entity in an unbroken
chain of corporations or other entities beginning with the Company if each of
the corporations or other entities, or group of commonly controlled corporations
or other entities, other than the last corporation or other entity in the
unbroken chain then owns stock or other equity interests possessing 50% or more
of the total combined voting power of all classes of stock or other equity
interests in one of the other corporations or other entities in such chain.
 
3.             Administration of Plan
 
(a)         The Plan shall be administered by the Committee.  The Committee may
adopt its own rules of procedure, and action of a majority of the members of the
Committee taken at a meeting, or action taken without a meeting by unanimous
written consent, shall constitute action by the Committee.  The Committee shall
have the power and authority to administer, construe and interpret the Plan, to
make rules for carrying it out and to make changes in such rules.  Any such
interpretations, rules, and administration shall be consistent with the basic
purposes of the Plan.
 
(b)         The Committee may delegate to the Chief Executive Officer and to
other senior officers of the Company its duties under the Plan, subject to
applicable law and such conditions and limitations as the Committee shall
prescribe, except that only the Committee may designate and make Grants to the
Chief Executive Officer and to other senior officers of the Company.
 




--------------------------------------------------------------------------------




(c)          The Committee may employ counsel, consultants, accountants,
appraisers, brokers or other persons.  The Committee, the Company, and the
officers and directors of the Company shall be entitled to rely upon the advice,
opinions or valuations of any such persons.  All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon all Participants, the Company and all other interested
persons.  No member of the Committee, nor employee or representative of the
Company shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Grants, and
all such members of the Committee, employees and representatives shall be fully
protected and indemnified to the greatest extent permitted by applicable law by
the Company with respect to any such action, determination or interpretation.
 
4.             Eligibility
 
The Committee may from time to time make Grants under the Plan to such
Employees, or other persons having a relationship with Company or any other
Service Recipient, and in such form and having such terms, conditions and
limitations as the Committee may determine.  The terms, conditions and
limitations of each Grant under the Plan shall be set forth in a Grant
Agreement, in a form approved by the Committee, consistent, however, with the
terms of the Plan; provided, however, that such Grant Agreement shall contain
provisions dealing with the treatment of Grants in the event of the termination
of employment or other service relationship, death or disability of a
Participant, and may also include provisions concerning the treatment of Grants
in the event of a Change in Control.
 
5.             Grants
 
From time to time, the Committee will determine the forms and amounts of Grants
for Participants.  Such Grants may take the following forms in the Committee’s
sole discretion:
 
(a)         Stock Options - These are options to purchase Common Stock (“Stock
Options”).  At the time of Grant the Committee shall determine, and shall
include in the Grant Agreement, the option exercise period, the option exercise
price, vesting requirements, and such other terms, conditions or restrictions on
the grant or exercise of the option as the Committee deems appropriate
including, without limitation, the right to receive dividend equivalent payments
on vested options.  Notwithstanding the foregoing, the exercise price per Share
of a Stock Option shall in no event be less than the Fair Market Value on the
date the Stock Option is granted (subject to later adjustment pursuant to
Section 8 hereof).  In addition to other restrictions contained in the Plan, a
Stock Option granted under this Section 5(a) may not be exercised more than 10
years after the date it is granted.  Payment of the Stock Option exercise price
shall be made (i) in cash, (ii) with the consent of the Committee, in Shares
(any such Shares valued at Fair Market Value on the date of exercise) that the
Participant has held for at least six months (or such other period of time as
may be required by the Company’s accountants but only to the extent required to
avoid liability accounting under FAS 123(R) or any successor standard thereto),
(iii) through the withholding of Shares (any such Shares valued at Fair Market
Value on the date of exercise) otherwise issuable upon the exercise of the Stock
Option in a manner that is compliant with applicable law, or (iv) a combination
of the foregoing methods, in each such case in accordance with the terms of the
Plan, the Grant Agreement and of any applicable guidelines of the Committee in
effect at the time.
 
(b)         Stock Appreciation Rights - The Committee may grant “Stock
Appreciation Rights” (as hereinafter defined) independent of, or in connection
with, the grant of a Stock Option or a portion thereof.  Each Stock Appreciation
Right shall be subject to such other terms as the Committee may determine.  The
exercise price per Share of a Stock Appreciation Right shall in no event be less
than the Fair Market Value on the date the Stock Appreciation Right is granted. 
Each “Stock Appreciation Right” granted independent of a Stock Option shall be
defined as a right of a Participant, upon exercise of such Stock Appreciation
Right, to receive an amount equal to the product of (i) the excess of (A) the
Fair Market Value on the exercise date of one Share over (B) the exercise price
per Share of such Stock Appreciation Right, multiplied by (ii) the number of
Shares covered by the Stock Appreciation Right.  Payment of the Stock
Appreciation Right shall be made in Shares or in cash, or partly in Shares and
partly in cash (any such Shares valued at the Fair Market Value on the date of
the payment), all as shall be determined by the Committee.
 
(c)          Other Stock-Based Awards - The Committee may grant or sell awards
of Shares, awards of restricted Shares and awards that are valued in whole or in
part by reference to, or are otherwise based on the Fair Market Value of, Shares
(including, without limitation, restricted stock units).  Such “Other
Stock-Based Awards” shall be in such form, and dependent on such conditions, as
the Committee may determine, including, without limitation, the right to
receive, or vest with respect to, one or more Shares (or the equivalent cash
value of such Shares) upon the




--------------------------------------------------------------------------------




completion of a specified period of service, the occurrence of an event and/or
the attainment of performance objectives.  Other Stock-Based Awards may be
granted alone or in addition to any other Grants under the Plan.  Subject to the
provisions of the Plan, the Committee shall determine to whom and when Other
Stock-Based Awards will be made, the number of Shares to be awarded under (or
otherwise related to) such Other Stock-Based Awards; whether such Other
Stock-Based Awards shall be settled in cash, Shares or a combination of cash and
Shares; and all other terms and conditions of such awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).
 
(d)         Dividend Equivalent Rights - The Committee may grant Dividend
Equivalent Rights either alone or in connection with the grant of a Stock Option
or SAR.  A “Dividend Equivalent Right” shall be the right to receive a payment
in respect of one Share (whether or not subject to a Stock Option) equal to the
amount of any dividend paid in respect of one Share held by a shareholder in the
Company.  Each Dividend Equivalent Right shall be subject to such terms as the
Committee may determine.
 
6.             Limitations and Conditions
 
(a)         The number of Shares available for Grants under this Plan shall be
279,500,000, subject to adjustment as provided for in Sections 8 and 9, unless
restricted by applicable law.  Shares related to Grants that are forfeited,
terminated, canceled, expire unexercised, withheld to satisfy tax withholding
obligations, or are repurchased by the Company shall immediately become
available for new Grants.
 
(b)         No Grants shall be made under the Plan beyond ten years after
September 24, 2007, the effective date of the Plan (the “Effective Date”), but
the terms of Grants made on or before the expiration of the Plan may extend
beyond such expiration.  At the time a Grant is made or amended in accordance
with the terms of the Plan, or the terms or conditions of a Grant are changed in
accordance with the terms of the Plan or the Grant Agreement, the Committee may
provide for limitations or conditions on such Grant.
 
(c)          Nothing contained herein shall affect the right of the Company or
any other Service Recipient to terminate any Participant’s employment or other
service relationship at any time or for any reason.
 
(d)         Other than as specifically provided in the Management Stockholder’s
Agreement,  Sale Participation Agreement or Grant Agreement, no benefit under
the Plan shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, or charge, and any attempt to do so
shall be void.  No such benefit shall, prior to receipt thereof by the
Participant, be in any manner liable for or subject to the debts, contracts,
liabilities, engagements, or torts of the Participant.
 
(e)          Participants shall not be, and shall not have any of the rights or
privileges of, stockholders of the Company in respect of any Shares purchasable
in connection with any Grant unless and until certificates representing any such
Shares have been issued by the Company to such Participants (or book entry
representing such Shares has been made and such Shares have been deposited with
the appropriate registered book-entry custodian).
 
(f)           No election as to benefits or exercise of any Grant may be made
during a Participant’s lifetime by anyone other than the Participant except by a
legal representative appointed for or by the Participant.
 
(g)          Absent express provisions to the contrary, any Grant under this
Plan shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement or severance plan of the Company or other
Service Recipient and shall not affect any benefits under any other benefit plan
of any kind now or subsequently in effect under which the availability or amount
of benefits is related to level of compensation.  This Plan is not a “Retirement
Plan” or “Welfare Plan” under the Employee Retirement Income Security Act of
1974, as amended.
 
(h)         Unless the Committee determines otherwise, no benefit or promise
under the Plan shall be secured by any specific assets of the Company or any
other Service Recipient, nor shall any assets of the Company or any other
Service Recipient be designated as attributable or allocated to the satisfaction
of the Company’s obligations under the Plan.
 
7.             Transfers and Leaves of Absence
 
For purposes of the Plan, unless the Committee determines otherwise: (a) a
transfer of a Participant’s employment without an intervening period of
separation among the Company and any other Service Recipient shall not be deemed
a




--------------------------------------------------------------------------------




termination of employment, and (b) a Participant who is granted in writing a
leave of absence or who is entitled to a statutory leave of absence shall be
deemed to have remained in the employ of the Company (and other Service
Recipient) during such leave of absence.
 
8.             Adjustments
 
In the event of any stock split, spin-off, share combination, reclassification,
recapitalization, liquidation, dissolution, reorganization, merger, Change in
Control, payment of a dividend (other than a cash dividend paid as part of a
regular dividend program) or other similar transaction or occurrence which
affects the equity securities of the Company or the value thereof, the Committee
shall (i) adjust the number and kind of shares subject to the Plan and available
for or covered by Grants, (ii) adjust the  share prices related to outstanding
Grants, and/or (iii) take such other action (including, without limitation
providing for payment of a cash amount to holders of outstanding Grants), in
each case as it deems reasonably necessary to address, on an equitable basis,
the effect of the applicable corporate event on the Plan and any outstanding
Grants, without adverse tax consequences under Section 409A of the Code.  Any
such adjustment made or action taken by the Committee in accordance with the
preceding sentence shall be final and binding upon holders of Options and upon
the Company.
 
9.             Change in Control
 
In the event of a Change in Control: (a) if determined by the Committee in the
applicable Grant Agreement or otherwise determined by the Committee in its sole
discretion, any outstanding Grants then held by Participants which are
unexercisable or otherwise unvested or subject to lapse restrictions may
automatically be deemed exercisable or otherwise vested or no longer subject to
lapse restrictions, as the case may be, as of immediately prior to such Change
in Control and (b) the Committee may, to the extent determined by the Committee
to be permitted under Section 409A of the Code, but shall not be obligated to:
(i) cancel such awards for fair value (as determined in the sole discretion of
the Committee) which, in the case of Stock Options and Stock Appreciation
Rights, may equal the excess, if any, of the value of the consideration to be
paid in the Change in Control transaction to holders of the same number of
Shares subject to such Stock Options or Stock Appreciation Rights (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Stock Options or Stock Appreciation Rights) over the
aggregate option price of such Stock Options or the aggregate exercise price of
such Stock Appreciation Rights, as the case may be; (ii) provide for the
issuance of substitute awards that will substantially preserve the otherwise
applicable terms of any affected Grants previously granted hereunder, as
determined by the Committee in its sole discretion; or (iii) provide that for a
period of at least ten business days prior to the Change in Control, any Stock
Options or Stock Appreciation Rights shall be exercisable as to all Shares
subject thereto and that upon the occurrence of the Change in Control, such
Stock Options or Stock Appreciation Rights shall terminate and be of no further
force and effect; provided that if the Committee takes the actions set forth in
this Section 9(b)(iii), Participants shall have the ability to pay for the
shares with respect to which such Stock Options or Stock Appreciation Rights are
being exercised by electing to have the number of Shares that would otherwise be
issued to the Participant reduced by a number of Shares having an equivalent
Fair Market Value to the payment that would otherwise be made by the Participant
to the Company in respect of such exercise and the minimum statutory withholding
that would have otherwise had to have been paid to the Company in relation with
such exercise.
 
10.          Amendment and Termination
 
(a)         The Committee shall have the authority to make such amendments to
any terms and conditions applicable to outstanding Grants as are consistent with
this Plan, provided that no such action shall modify any Grant in a manner that
adversely impacts, other than in a de minimis manner, a Participant with respect
to any outstanding Grants, other than pursuant to Section 8, 9 or 10(c) hereof,
without the Participant’s consent, except as such modification is provided for
or contemplated in the terms of the Grant or this Plan.
 
(b)         The Board may amend, suspend or terminate the Plan, except that no
such action, other than an action under Section 8, 9 or 10(c) hereof, may be
taken which would, without stockholder approval, increase the aggregate number
of Shares available for Grants under the Plan, decrease the price of outstanding
Grants, change the requirements relating to the Committee, or extend the term of
the Plan.  However, no such action shall adversely impact, other than in a de
minimis manner, a Participant with respect to any outstanding Grants, other than
pursuant to Section 8, 9 or 10(c) hereof, without the Participant’s consent,
except as otherwise contemplated in the terms of the Grant or the Plan.
 
(c)          This Plan is intended to comply with Section 409A of the Code and
will be interpreted in a manner intended to comply with Section 409A of the
Code.  Notwithstanding anything herein to the contrary, (i) if at the time of
the Participant’s termination of employment with any Service Recipient the
Participant is a “specified employee” as




--------------------------------------------------------------------------------




defined in Section 409A of the Code, and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such termination
of service is necessary in order to prevent the imposition of any accelerated or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to the
Participant) until the date that is six months and one day following the
Participant’s termination of employment with all Service Recipients (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a termination of employment and (ii) if any other
payments of money or other benefits due to the Participant hereunder would cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred, if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, reasonably determined by the Board in consultation with
the Participant, that does not cause such an accelerated or additional tax or
result in an additional cost to the Company (without any reduction in such
payments or benefits ultimately paid or provided to the Participant).
  
11.          Governing Law; International Participants
 
(a)         This Plan shall be governed by and construed in accordance with the
laws of the State of Delaware applicable therein.
 
(b)         With respect to Participants who reside or work outside the United
States of America, the Committee may, in its sole discretion, amend the terms of
the Plan or awards with respect to such Participants in order to conform such
terms with the requirements of local law or to obtain more favorable tax or
other treatment for a Participant, the Company or any other Service Recipient.
 
12.          Withholding Taxes
 
The Company shall have the right to deduct from any payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment.  It shall be a condition to the obligation of the
Company to deliver Shares upon the exercise of a Stock Option that the
Participant pays to the Company such amount as may be requested by the Company
for the purpose of satisfying any liability for such withholding taxes.
 
13.          Effective Date and Termination Dates
 
The Plan shall be effective on September 24, 2007 and shall terminate ten years
later, subject to earlier termination by the Board pursuant to Section 10.






